 
TBS INTERNATIONAL LIMITED
 
2005 EQUITY INCENTIVE PLAN
 
FORM OF RESTRICTED SHARE AWARD AGREEMENT
 
RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) dated as of ___________,
_____ (the “Issue Date”) between TBS INTERNATIONAL LIMITED (the “Company”), and
[PARTICIPANT] (the “Participant”). Except as otherwise defined herein,
capitalized terms used herein shall have the meanings set forth in the Plan (as
defined below).
 
WHEREAS, pursuant to the 2005 Equity Incentive Plan (the “Plan”), the Committee
designated under the Plan desires to issue to the Participant an award of
restricted shares of Class A Common Shares, par value U.S. $0.01 per share, of
the Company (the “Restricted Shares”); and
 
WHEREAS, the Participant desires to accept such restricted share award subject
to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements contained herein, the Company and the Participant, intending to be
legally bound, hereby agree as follows:
 
1.   Definitions. Defined terms in the Plan shall have the same meaning in this
Agreement, except where the context otherwise requires.
 
2.   Issue of Restricted Shares. On the Issue Date, the Company hereby issues to
Participant an Award of ____________ Restricted Shares (the “Award”) in
accordance with Section 9 of the Plan and subject to the conditions set forth in
this Agreement and the Plan (as amended from time to time). The Award represents
the right to receive and retain up to the number of shares set forth in the
preceding sentence (as adjusted from time to time pursuant to Section 16(a) of
the Plan) subject to the fulfillment of the vesting conditions set forth in this
Agreement. By accepting the Award, Participant irrevocably agrees on behalf of
Participant and Participant’s successors and permitted assigns to all of the
terms and conditions of the Award as set forth in or pursuant to this Agreement
and the Plan (as such Plan may be amended from time to time).
 
3.   Vesting. Participant’s rights in and to the Restricted Shares subject to
the Award shall [be fully vested as of] [vest in equal installments of ___% on
each of the first [___] anniversaries of] the Issue Date.
 
4.   Issuance of Certificates; Status of Participant.
 
(a) Share certificates representing the Restricted Shares may be issued by the
Company in the name of the Participant and held in escrow by the Company until
the Restricted Shares vest, or the Company may hold non-certificated shares in
the name of the Participant until the Restricted Shares vest. 
 
(b)  From and after the Issue Date, Participant will be recorded as a
shareholder of the Company with respect to the Restricted Shares subject to the
Award (whether vested or unvested) and shall have voting rights with respect to
such Restricted Shares in accordance with the Company's bye-laws unless and
until any such Restricted Shares are forfeited or transferred back to the
Company. 
 
5.   Forfeiture; Right of Repurchase Provisions. Nothing in this Agreement will
limit the Company's rights pursuant to Section 15 or Section 9 of the Plan.
 
6.   Dividends. From and after the Issue Date and unless and until the
Restricted Shares are forfeited or otherwise repurchased by the Company, the
Participant will be entitled to receive all dividends and other distributions
paid with respect to the Restricted Shares subject to this Award; provided
however that any Restricted Shares or other securities of the Company received
by a Participant as a result of a share distribution or as a share dividend or
bonus issue with respect to the Restricted Shares awarded hereunder shall be
subject to the same restrictions as such Restricted Shares.
 
7.   Withholding and Disposition of Restricted Shares.
 
(a)  Generally. Participant is liable and responsible for all taxes owed in
connection with the Award, regardless of any action the Company takes with
respect to any tax withholding obligations that arise in connection with the
Award. The Company does not make any representation or undertaking regarding the
treatment of any tax withholding in connection with the issue or vesting of the
Award or the subsequent sale of Restricted Shares issuable pursuant to the
Award. The Company does not commit and is under no obligation to structure the
Award to reduce or eliminate Participant’s tax liability.
 
(b)  [Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., issue/vesting of the Award) that the Company determines may result
in any domestic or foreign tax withholding obligation, whether national,
federal, state or local, including any social tax obligation (the “Tax
Withholding Obligation”), Participant is required to arrange for the
satisfaction of the amount of such Tax Withholding Obligation in a manner
acceptable to the Company.
 
(i)  By Tendering Shares. Unless Participant elects to satisfy the Tax
Withholding Obligation by an alternative means in accordance with
Paragraph 7(b)(ii), Participant’s acceptance of this Award constitutes
Participant’s instruction and authorization to tender to the Company for
repurchase the number of Restricted Shares from those Restricted Shares already
issued to Participant at or about the time when the Award becomes vested as the
Company determines to be sufficient to satisfy the Tax Withholding Obligation.
 
(ii)  By Other Payment. At any time not less than five (5) business days before
any Tax Withholding Obligation arises. Participant may notify the Company of
Participant’s election to pay Participant’s Tax Withholding Obligation by wire
transfer, cashier’s check or other means permitted by the Company. In such case,
Participant shall satisfy his or her tax withholding obligation by paying to the
Company on such date as it shall specify an amount that the Company determines
is sufficient to satisfy the expected Tax Withholding Obligation by (i) wire
transfer to such account as the Company may direct, (ii) delivery of a cashier’s
check payable to the Company, Attn: _____________, at the Company’s principal
executive offices, or such other address as the Company may from time to time
direct, or (iii) such other means as the Company may establish or permit.
Participant agrees and acknowledges that prior to the date the Tax Withholding
Obligation arises, the Company will be required to estimate the amount of the
Tax Withholding Obligation and accordingly may require the amount paid to the
Company under this Paragraph 7(b)(ii) to be more than the minimum amount that
may actually be due and that, if Participant has not delivered payment of a
sufficient amount to the Company to satisfy the Tax Withholding Obligation
(regardless of whether as a result of the Company underestimating the required
payment or Participant failing to timely make the required payment), the
additional Tax Withholding Obligation amounts shall be satisfied in the manner
specified in Paragraph 7(b)(i).]
 
8.   Committee Authority. Any question concerning the interpretation of this
Agreement or the Plan, any adjustments required to be made under this Agreement
or the Plan, and any controversy that may arise under this Agreement or the Plan
shall be determined by the Committee in its sole and absolute discretion. All
decisions by the Committee shall be final and binding.
 
9.   Application of the Plan. The terms of this Agreement are governed by the
terms of the Plan, as it exists on the date hereof and as the Plan is amended
from time to time. In the event of any conflict between the provisions of this
Agreement and the provisions of the Plan, the terms of the Plan shall control,
except as expressly stated otherwise herein. As used herein, the term “Section”
generally refers to provisions within the Plan, and the term “Paragraph” refers
to provisions of this Agreement.
 
10.   No Right to Continued Employment. Nothing in the Plan, in this Agreement
or any other instrument executed pursuant thereto or hereto shall confer upon
the Participant any right to continued employment with the Company or any of its
subsidiaries or affiliates, or interfere in any way with the right of the
Company or any of its subsidiaries to terminate the Participant’s employment or
other service relationship for any reason at any time.
 
11.   Further Assurances. Each party hereto shall cooperate with each other
party, shall do and perform or cause to be done and performed all further acts
and things, and shall execute and deliver all other agreements, certificates,
instruments, and documents as any other party hereto reasonably may request in
order to carry out the intent and accomplish the purposes of this Agreement and
the Plan.
 
12.   Entire Agreement. This Agreement and the Plan together set forth the
entire agreement and understanding between the parties as to the subject matter
hereof and supersede all prior oral and written and all contemporaneous or
subsequent oral discussions, agreements and understandings of any kind or
nature.
 
13.   Binding on Transferees. The provisions of the Plan and this Agreement will
inure to the benefit of, and be binding on, the Company and its transferees and
assigns and the Participant and Participant’s executor, administrator and
permitted transferees and beneficiaries, whether or not any such person will
have become a party to this Agreement and agreed in writing to join herein and
be bound by the terms and conditions hereof.
 
14.   Securities Law Compliance. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by Participant or other subsequent transfers by
Participant of any Restricted Shares issued as a result of or under this Award,
including without limitation (i) restrictions under an insider trading policy,
(ii) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act of 1933, as amended, covering
the Award and/or the shares underlying the Award and (iii) restrictions as to
the use of a specified brokerage firm or other agent for such resales or other
transfers. Any sale of the Restricted Shares must also comply with other
applicable laws and regulations governing the sale of such shares.
 
15.   Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of Delaware without giving effect to the conflicts of laws provisions thereof.
 
 
The parties hereto have executed this Agreement as of the date first above
written.
 
 
 
 
 
[PARTICIPANT]
Name: __________________________________________________
(printed)
TBS INTERNATIONAL LIMITED
 
 
By: 
Name:
Title:


